DETAILED ACTION
	This action is responsive to 06/30/2021.
	Claims 1-26 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: In [0003], change “srcreen” to “screen”, in [0024], change “overlapps” to “overlaps”, in [0078], change “exsit” to “exist”, in [0089], change “brtween” to “between”, in [0244] and [0255], change “planerize” to “planarize”, and in [0256], change “a intercepting” to “an intercepting”.  
Appropriate correction is required.
Claim Objections
Claims 1, 2-3 and 21 objected to because of the following informalities:  Please, amend, as a suggestion, the aforementioned claims as follows:
1. A display panel, comprising: a base substrate, circuit unit, the second electrode is on a side of the first electrode away from the base substrate, and the light emitting layer is between the first electrode and the second electrode, wherein among the n first signal lines, a length of a first extending portion of at least one of the first signal lines is L1, in a direction perpendicular to the base substrate, a distance between the first extending portion of at least one of the first signal lines and the second electrode is H1, and the distance satisfies a formula: H1>(S1/n)/L1.
2. The display panel according to claim 1, wherein [[the]] L1, [[the]] H1, and [[the]] S1 satisfy a formula: L1*H1=k*(S1/n), and k is a real number ranging from 1 to 20.  
3. The display panel according to claim 1, wherein [[the]] L1, [[the]] H1, and [[the]] S1 satisfy a formula: L1*H1=k*(S1/n), and k is a real number ranging from 2 to 10.  
21. A display panel, comprising: a base substrate, is greater than a distance between first bending portions of the two adjacent first signal lines; a touch layer, comprising a first touch signal line in the display region and a first connecting portion in the peripheral region, the first connecting portion being electrically connected with the first touch signal line; m second signal lines, wherein the m second signal lines are configured to supply a second signal to the plurality of pixel drive circuit units, and the first connecting portion at least partially overlaps with an orthogonal projection of the m second signal lines on the base substrate; and a light emitting element, comprising a first electrode, a light emitting layer, and a second electrode, wherein the first electrode is on a side of the n first signal lines away from the base substrate, and is electrically connected with at least one pixel drive circuit unit, the second electrode is on a side of the first electrode away from the base substrate, and the light emitting layer is between the first electrode and the second electrode, wherein among the n first signal lines, a distance between first extending portions of two adjacent first signal lines is bl, among the n first signal lines, a distance between a first extending portion of at least one of the first signal lines and the second electrode in the direction perpendicular to the base substrate is H1; among the m second signal lines, a distance between two adjacent second signal lines in a region overlapping with the first connecting portion is b2, and among the m second signal lines, a distance between at least one of the m second signal lines and the second electrode in the direction perpendicular to the base substrate is H5, b1[Symbol font/0x3E]b2, H5[Symbol font/0x3E]H1.
  Appropriate correction is required.
Allowable Subject Matter
Claims 1-26 are allowable with suggested corrections above.
The following is an examiner’s statement of reasons for allowance: The current invention is directed to a display panel having a light-transmitting region, a display region at least partially surrounding the light-transmitting region, and a wiring design thereof to improve transmittance of the light-transmitting region and display uniformity.
The prior art of record fails to adequately disclose the combined features of the claimed invention, particularly, the prior art of record fails to adequately disclose:
a) “A display panel, comprising: a base substrate, an orthogonal projection overlap area between the first connecting portion and first extending portions of the n first signal lines on the base substrate is S1, and an orthogonal projection overlap area between the first connecting portion and first bending portions of the n first signal lines on the base substrate is S2, S1>S2, S1 is greater than zero, and n is an integer greater than 1; and a light emitting element, comprising a first electrode, a light emitting layer, and a second electrode, wherein the first electrode is on a side of the n first signal lines away from the base substrate, and is electrically connected with at least one pixel drive circuit unit, the second electrode is on a side of the first electrode away from the base substrate, and the light emitting layer is between the first electrode and the second electrode, wherein among the n first signal lines, a length of a first extending portion of at least one of the first signal lines is L1, in a direction perpendicular to the base substrate, a distance between the first extending portion of at least one of the first signal lines and the second electrode is H1, and the distance satisfies a formula: H1>(S1/n)/L1”, as recited in claim 1. Dependent claims 2-4, 7, 14, 16-17 and 19, further recite additional allowable subject matter. Claims 2-20 depend from and further limit claim 1, and are therefore equally indicated as allowable.
b) “A display panel, comprising: a base substrate, portion is electrically connected with the first main body portion, and the first bending portion at least partially surrounds the light-transmitting region, and is farther away from the first main body portion than the first extending portion, wherein among the n first signal lines, a distance between first extending portions of two adjacent first signal lines is greater than a distance between first bending portions of the two adjacent first signal lines; a touch layer, comprising a first touch signal line in the display region and a first connecting portion in the peripheral region, the first connecting portion being electrically connected with the first touch signal line; m second signal lines, wherein the m second signal lines are configured to supply a second signal to the plurality of pixel drive circuit units, and the first connecting portion at least partially overlaps with an orthogonal projection of the m second signal lines on the base substrate; and a light emitting element, comprising a first electrode, a light emitting layer, and a second electrode, wherein the first electrode is on a side of the n first signal lines away from the base substrate, and is electrically connected with at least one pixel drive circuit unit, the second electrode is on a side of the first electrode away from the base substrate, and the light emitting layer is between the first electrode and the second electrode, wherein among the n first signal lines, a distance between first extending portions of two adjacent first signal lines is bl, among the n first signal lines, a distance between a first extending portion of at least one of the first signal lines and the second electrode in the direction perpendicular to the base substrate is H1; among the m second signal lines, a distance between two adjacent second signal lines in a region overlapping with the first connecting portion is b2, and among the m second signal lines, a distance between at least one of the m second signal lines and the second electrode in the direction perpendicular to the base substrate is H5, b1[Symbol font/0x3E]b2, H5[Symbol font/0x3E]H1”, as recited in claim 21. Claims 22-26 depend from and further limit claim 21, and are therefore equally indicated as allowable.
Representative prior art include the following:
a) Han et al. (US Patent 11,093,059 B2).
b) Ouyang et al. (US Pub. 2021/0215982).
c) Cha et al. (US Pub. 2021/0159300).
d) Lin et al. (US Patent 10,923,028).
e) Park et al. (US Pub. 2020/0110525).
f) Jang et al. (US Patent 11,296,267 B2).
	g) Han et al. (US Patent 11,250,803 B2).
	h) Lee et al. (US Patent 10,910,461 B2).
i) Wang et al. (US Pub. 2020/0242996).
j) Nakamura et al. (US Patent 10,599,190 B2).
Each of the aforementioned prior art teaches a display having a transparent region (hole), and various ways of routing signal lines (gate, data, and/or touch) around the transparent region. However, none of the aforementioned references teaches or suggests the limitations underlined above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627